                   Case 4:19-cv-00356-RSB-CLR Document 5 Filed 02/06/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District of Georgia

                                                                )
                                                                )
Sheila Bruin-Blake
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 4:19-cv-00356-RSB-CLR
                                                                )
Lanier Collection Associates                                    )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
 Lanier Collection Associates
 c/o Matthew T. Carlisle
 18 Park of Commerce Boulevard
 Savannah, GA 31405

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:       Matthew T. Berry
                                           Berry & Associates, LLC
                                           2751 Buford Highway, Suite 600
                                           Atlanta, GA 30324

       If you fail to respond, judgment by default will be entered
                                                                 d against you for the relief                  complaint.
                                                                                           eff demanded in the complaint
You also must file your answer or motion with the court.



                                                                            CLERK OF COU
                                                                                     COURT
                                                                                      O RT


Date:   2/6/2020
                                                                                   Signature of Clerk or Deputy Clerk
